Exhibit 10.9

SUBORDINATION AND INTERCREDITOR AGREEMENT

This Subordination and Intercreditor Agreement (the "Agreement") is made this
26th day of March, 2009, between CATHERINE F. ZUGIBE (the "Subordinated
Lender"), a New York resident, and KELTIC FINANCIAL PARTNERS, LP, a Delaware
limited partnership ("Keltic"), and BRIDGE HEALTHCARE FINANCE, LLC, a Delaware
limited liability company ("Bridge", and together with Keltic, individually and
collectively, "Senior Lender").

WITNESSETH

WHEREAS, Hudson Technologies Company, a Tennessee corporation ("Borrower"), has
executed and delivered to Senior Lender one or more revolving notes and/or term
notes (the "Senior Notes") evidencing all of Borrower's obligations, liabilities
and indebtedness to Senior Lender, as set forth in an Amended and Restated Loan
Agreement dated June 26, 2007 among Borrower and Senior Lender (as amended,
modified or supplemented from time to time, the "Loan Agreement"), and as
secured by a General Security Agreement made by Borrower in favor of Senior
Lender (the "Security Agreement") (the Loan Agreement, the Security Agreement
and the Senior Notes together with the other documents, instruments and
agreements executed in connection therewith, as they may from time to time be
modified, amended, restated or replaced are hereinafter collectively referred to
as, the "Senior Loan Documents"), pursuant to which Senior Lender has agreed to
make certain loans and advances to Borrower (collectively, the "Loans"), upon
and subject to the terms of the Senior Loan Documents, which Loans will directly
benefit Subordinated Lender. Capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms in the Senior Loan Documents.

WHEREAS, all of the indebtedness, liabilities and obligations of Borrower to
Senior Lender, whether now existing or hereafter arising, including, without
limitation, the Loans and all other present and future Obligations of Borrower
to Senior Lender are hereinafter collectively called the "Senior Debt."

WHEREAS, the payment and performance of the Senior Debt is secured by a security
interest in, among other things, all of the present and future goods, equipment,
inventory, investment property, instruments, chattel paper, documents,
letter-of-credit rights, accounts, deposit accounts, commercial tort claims and
general intangibles of Borrower, wherever located, and the products and proceeds
thereof (collectively, the "Collateral").

WHEREAS, Subordinated Lender is or may be the holder of certain indebtedness and
liabilities owing from Borrower to Subordinated Lender from time to time or may
have made a loan or loans to Borrower, including under that certain Note
Purchase Agreement dated on or about the date hereof between Borrower and
Subordinated Lender (the "Subordinated Note Purchase Agreement") and that
certain promissory note dated on or about the date hereof given by Borrower to
Subordinated Lender in the principal amount of $1,000,000 (the "Subordinated
Note"). The Subordinated Note Purchase Agreement, the Subordinated Note and the
Subordinated Security Agreement referenced below, together with all other
documents, agreements, instruments and/or certificates relating thereto, are
hereinafter collectively referred to as the "Subordinated Debt Documents."

WHEREAS, all indebtedness, liabilities and obligations of Borrower to
Subordinated Lender, whether now existing or hereafter arising, including,
without limitation, all indebtedness, liabilities and obligations under the
Subordinated Debt Documents, together with all interest and other monies due or
to become due thereunder, and any fees, costs and expenses in connection
therewith, are hereinafter referred to as the "Subordinated Debt."

WHEREAS, the payment and performance of the Subordinated Debt is secured by a
security interest in certain assets of the Borrower, some or all of which
constitute the Collateral, pursuant to a General Security Agreement given by
Borrower in favor of Subordinated Lender (as amended, the "Subordinated Security
Agreement").

WHEREAS, it is a condition precedent to the obligation of Senior Lender to
continue to make the Loans provided for in the Senior Loan Documents that
Subordinated Lender and Borrower execute and deliver this Agreement to and with
Senior Lender.

NOW, THEREFORE, in order to induce Senior Lender to make the Loans provided for
in the Senior Loan Documents and in consideration therefor, and in consideration
of the mutual covenants set forth herein, the parties hereto hereby agree as
follows:

1. CONSENT

. Subordinated Lender hereby consents to and approves of the execution, delivery
and performance by Borrower of the Senior Loan Documents and the consummation of
the transactions contemplated thereby, notwithstanding anything to the contrary
contained in any of the agreements, instruments and documents executed in
connection with the Subordinated Debt.



2. SUBORDINATION

.



2.1 Subordination of Payment

. Except as set forth in Section 2.2 below, the payment of any and all of the
principal amount of, interest on and any fees, costs and expenses on the
Subordinated Debt is hereby expressly subordinated and made junior to the
payment of the principal amount, all interest, all liquidated damages, fees,
costs, expenses and any other amounts due on the Senior Debt.



2.2 Payments

. Anything in any other agreement, instrument or document executed and delivered
in connection with the Subordinated Debt to the contrary notwithstanding,
Borrower shall not make, and Subordinated Lender shall not receive, accept or
retain, any direct or indirect payment, or prepayment on account, or any
reduction (whether by way of loan, set-off or otherwise) in respect of the
principal of, premium on, or interest on the Subordinated Debt until the
Termination Date (as defined in Section 6.11); provided, however, that so long
as (a) on the date such proposed payment is to be made (a) no Default or Event
of Default has occurred and is continuing, or shall occur as a result of such
payment, and (b) on the date such proposed payment is to be made and after
giving effect to such proposed payment, Borrower shall have availability of not
less than $500,000 under the Revolving Loan (calculated on average for the
thirty (30) days prior to the date of such proposed payment, with expenses,
liabilities and trade payables being paid in the ordinary course of business),
Borrower may make, and Subordinated Lender may accept, (i) monthly payments of
interest on the Subordinated Debt (with interest not to exceed ten percent (10%)
per annum), without acceleration, and (ii) payment of principal on the
Subordinated Debt on September 30, 2009.



2.3 Subordination of Lien

. Notwithstanding the date, manner or order of creation, attachment or
perfection of those security interests and liens in favor of Subordinated Lender
now or hereafter existing in the Collateral, and notwithstanding any provisions
of the Uniform Commercial Code or other applicable law or of any agreement(s)
granting such security interests or liens to Subordinated Lender and Senior
Lender, the security interests and liens held by Subordinated Lender in the
Collateral shall be, in all respects, subject to and subordinate to the security
interests and liens of Senior Lender in the Collateral to the full extent of the
Senior Debt secured thereby. Subordinated Lender will indicate in any financing
statement filed (whether before or after the date hereof) in connection herewith
that its security interests and liens in the Collateral are subordinated to the
security interests and liens of Senior Lender in the Collateral.



2.4 Default/Remedies

. In the event of (a) any insolvency, bankruptcy, receivership, custodianship,
liquidation, reorganization, readjustment of debt, arrangement, composition,
assignment for the benefit of creditors, or other similar proceeding relative to
Borrower or its creditors, as such, or its property, or (b) any proceeding of
Borrower for voluntary liquidation, dissolution, winding down or bankruptcy
proceedings (collectively, an "Insolvency Event"), then and in any such event:



(i) All of the Senior Debt shall first be paid in full before any payment or
distribution of any character, whether in cash, securities, obligations or other
property, shall be made in respect of the Subordinated Debt;

(ii) Any payment or distribution of any character, which would otherwise (but
for the terms hereof) be payable or deliverable in respect of the Subordinated
Debt (including any payment or distribution of any other indebtedness of
Borrower being subordinated to the Subordinated Debt), shall be paid or
delivered directly to Senior Lender, or its representative, until the
Termination Date, and Subordinated Lender irrevocably authorizes, empowers and
directs all receivers, custodians, trustees, liquidators, conservators and
others having authority in the property and premises of Subordinated Lender to
effect all such payments and deliveries; and

(iii) Notwithstanding any statute, including, without limitation, the United
States Bankruptcy Code (the "Bankruptcy Code"), any rule of law or bankruptcy
procedures to the contrary, the right of Senior Lender hereunder to have all of
the Senior Debt paid and satisfied in full prior to the payment of any of the
Subordinated Debt shall include, without limitation, the right of Senior Lender
to be paid in full all interest accruing on the Senior Debt due to it after the
filing of any petition by or against Borrower in connection with any bankruptcy
or similar proceeding or any other proceeding referred to in this paragraph,
hereof, prior to the payment of any amounts in respect to the Subordinated Debt,
including, without limitation, any interest due to Subordinated Lender accruing
after such date.

2.5 Turnover to Senior Lender; Senior Lender's Rights

.



(a) Subordinated Lender will, upon the written request of Senior Lender, prove,
enforce and endeavor to obtain payment of the aggregate outstanding amount of
all unpaid Subordinated Debt payments due and payable, or thereafter becoming
due and payable from Borrower to Subordinated Lender, and will turn over to
Senior Lender in precisely the form received, any payment of any kind or
character on account of the Subordinated Debt for application to the payment of
any indebtedness, liabilities or obligations of Borrower to Senior Lender then
existing. In the event that Subordinated Lender shall fail to take any such
action requested by Senior Lender, Senior Lender may, as attorney-in-fact for
Subordinated Lender, take such action on behalf of Subordinated Lender but for
the use and benefit of Senior Lender. Subordinated Lender hereby authorizes and
empowers (without imposing any obligation on) Senior Lender, under the
circumstances referred to in this Paragraph 2.5(a) to demand, sue for, collect
and receive every such payment and distribution and give acquittance therefor,
and to file claims and to take such other proceedings in Senior Lender's own
name or in the name of Subordinated Lender or otherwise, and to vote, give
consent and take any other steps with regard thereto, all as Senior Lender may
deem necessary or advisable for the enforcement of this Agreement, including
without limitation, the right of Senior Lender in its own name or in the name of
Subordinated Lender, to vote the full amount of the Subordinated Debt in its
sole discretion in connection with any resolution, arrangement, plan of
reorganization, compromise, settlement or extension, and to take all such other
action (including, without limitation, the right to participate in any
composition of creditors and the right to vote the Subordinated Debt at
creditors' meetings for the election of trustees, acceptance of plans and
otherwise), as Senior Lender may deem necessary or advisable for the enforcement
of this Agreement; and

(b) Subordinated Lender or any other holder of the Subordinated Debt shall
execute and deliver to Senior Lender or its representative all such further
instruments confirming the authorization referred to in the Paragraph 2.5(a),
and any powers of attorney specifically confirming the rights of Senior Lender
arising hereunder, and all such proofs of claim, assignments of claim and other
instruments and shall take all such other actions as may be requested by Senior
Lender or its representative in order to enable Senior Lender or its
representative to enforce any and all claims upon or in respect of such
Subordinated Debt and to collect and give any and all payments of distributions
which may be payable or deliverable at any time upon or with respect to the
Subordinated Debt.

(c) Notwithstanding anything contained in this Paragraph 2.5 to the contrary,
the respective rights and obligations of the parties hereto under this Paragraph
2.5 shall be applicable only at such time as Senior Lender has accelerated the
Senior Debt.

2.6 Payments in Trust

. If, notwithstanding the provisions of this Agreement, any payment or
distribution of any character (whether in cash, securities, or other property)
or any security shall be received by Subordinated Lender in contravention of the
terms of this Agreement, such payment, distribution or security shall be held in
trust for the benefit of, and shall be paid over or delivered and transferred to
Senior Lender, or its representative, for application to the payment of all
Senior Debt remaining unpaid, until the Termination Date.



2.7 Transfer/Assignment of Senior Debt

. This Agreement, without further reference, shall pass to and may be relied on
and enforced by any transferee or subsequent holder of any Senior Debt. In the
event of any sale, assignment, disposition or other transfer of the Subordinated
Debt, Subordinated Lender shall cause the transferee thereof to execute and
deliver to Senior Lender an agreement (substantially identical with this
Agreement or otherwise in form and substance satisfactory to Senior Lender)
providing for the continued subordination of the Subordinated Debt to the Senior
Debt as provided herein and for the continued effectiveness of all of the rights
of Senior Lender arising under this Agreement.



3. CONTINUED EFFECTIVENESS OF THIS AGREEMENT

. The terms of this Agreement, the subordination effected hereby, and the rights
of Senior Lender and the obligations of Subordinated Lender arising hereunder,
shall not be affected, modified or impaired in any manner or to any extent by:



(a) any amendment, modification or termination of or supplement to the Senior
Loan Documents or any other agreement, instrument or document executed or
delivered pursuant thereto;

(b) the validity or enforceability of any such documents;

(c) the release, sale, exchange or surrender, in whole or in part, of any
collateral security, now or hereafter existing, for any of the Senior Debt or
any other indebtedness, liability or obligation of Borrower to Senior Lender,
now existing or hereafter arising;

(d) any exercise or failure to exercise any right, power or remedy under or in
respect of the Senior Debt or any of such instruments and documents referred to
in clause (a) above or arising at law; or

(e) any waiver, consent, release, indulgence, extension, renewal, modifications,
delay or other action, inaction or omission in respect of the Senior Debt or any
of the agreements instruments or documents executed and delivered in respect of
any collateral security for the Senior Debt or any other indebtedness, liability
or obligation of Borrower to Senior Lender, now existing or hereafter arising,
all whether or not Subordinated Lender shall have had notice or knowledge of any
of the foregoing and whether or not it shall have consented thereto.

4. RESTRICTIONS; RIGHTS AND REMEDIES; WAIVER OF CLAIMS

.



4.1 Restrictions

. Prior to the Termination Date and notwithstanding anything contained in any
Subordinated Debt Documents to the contrary, Subordinated Lender shall not,
without the prior written consent of Senior Lender, do any of the following:



(a) amend, modify or supplement or agree to any amendment, modification or
supplement of, or to, the Subordinated Debt or any of the Subordinated Debt
Documents in any manner;

(b) accelerate the maturity of all or any portion of the Subordinated Debt, or
take any action towards collection of all or any portion of the Subordinated
Debt or enforcement of any rights, powers or remedies under the Subordinated
Debt Documents against any of the property, real or personal, of Borrower, or
any interest therein or under other agreements entered into pursuant thereto or
against any of the property, real or personal, of Borrower or any interest
therein upon the occurrence of any event of default under the Subordinated Debt
or as defined in the Subordinated Debt Documents or any event, which with the
passage of time, or giving of notice, or both would constitute such a default
(including, without limitation, the occurrence of an Event of Default under any
of the Senior Loan Documents);

(c) contest, protest or object to any foreclosure proceeding, post petition
financing, use of cash collateral or action brought by Senior Lender or any
other exercise by Senior Lender of any rights or remedies under the Senior Loan
Documents or applicable law; or

(d) obtain any additional security interest in or liens upon any of Borrower's
existing or hereafter acquired real or personal property including, without
limitation, the Collateral without Senior Lender's prior written consent. In the
event that Subordinated Lender shall, despite the provisions of this paragraph,
obtain any such additional security interest or lien, then without any further
action any such security interest or lien shall be deemed assigned to Senior
Lender as collateral security for the Senior Debt and the termination of the
Commitment as provided in the Senior Loan Documents.

4.2 Senior Lender's Rights and Remedies

. Senior Lender shall have the exclusive right to enforce rights and exercise
remedies with respect to the Collateral and Senior Lender shall not be required
to marshal any Collateral. In exercising rights and remedies with respect to the
Collateral, Senior Lender may enforce the provisions of the Senior Loan
Documents and exercise remedies thereunder, all in such order and in such manner
as it may determine in the exercise of its sole business judgment. Such exercise
and enforcement shall include, without limitation, the rights to sell or
otherwise dispose of Collateral, to incur expenses in connection with such sale
or disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction.



4.3 Right to Release

. Senior Lender's rights with respect to the Collateral include the right to
release any or all of the Collateral from the security interest and lien of any
Senior Loan Documents or Subordinated Debt Documents in connection with the sale
of such Collateral, notwithstanding that the net proceeds of any such sale may
not be used to permanently prepay any Senior Debt or Subordinated Debt. If
Senior Lender shall determine, in connection with any sale of Collateral, that
the release of such security interest and lien of any Subordinated Debt Document
on such Collateral in connection with such sale is necessary or advisable,
Subordinated Lenders shall execute such release documents and instruments and
shall take such further actions as Senior Lender shall request. Subordinated
Lender hereby irrevocably constitutes and appoints Senior Lender and any officer
of Senior Lender, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Subordinated Lender and in the name of Subordinated Lender or in Senior
Lender's own name, from time to time in Senior Lender's discretion, for the
purpose of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this paragraph,
including, without limitation, any financing statements, endorsements,
assignments or other instruments of transfer or release.



4.4 Waiver of Claims

. To the maximum extent permitted by law, Subordinated Lender waives any claim
it might have against Senior Lender with respect to, or arising out of, any
action or failure to act or any error of judgment, negligence, or mistake or
oversight whatsoever on the part of Senior Lender, or its directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Senior Loan Documents or any transaction relating to the Collateral. Neither
Senior Lender, nor any of its directors, officers, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Borrower or Subordinated Lender or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.



5. PROVISIONS APPLICABLE AFTER BANKRUPTCY

. The provisions of this Agreement shall continue in full force and effect
notwithstanding the occurrence of any Insolvency Event. To the extent that
Subordinated Lender has or acquires any rights under Section 362, 363 or 364 of
the Bankruptcy Code with respect to the Collateral, Subordinated Lender hereby
agrees not to assert such rights without the prior written consent of Senior
Lender; provided that, if requested by Senior Lender, Subordinated Lender shall
seek to exercise such rights in the manner requested by Senior Lender, including
the rights in payments in respect of such rights. Subordinated Lender (both in
its capacity as Subordinated Lender and in its capacity as a party which may be
obligated to Borrower or any of Borrower's affiliates with respect to contracts
which are part of Senior Lender's Collateral) agrees not to initiate or
prosecute or encourage any other Person to initiate or prosecute any claim,
action, objection or other proceeding (i) challenging the enforceability of
Senior Lender's claim (ii) challenging the enforceability of any liens or
security interests in assets securing the Senior Debt, (iii) asserting any
claims which Borrower may hold with respect to Senior Lender, or (iv) objecting
to any sale or other disposition of Borrower's assets consented to by Senior
Lender in any bankruptcy or other proceeding or any borrowing or grant of any
lien by Borrower consented to by Senior Lender in any such proceeding.



6. GENERAL PROVISIONS

.



6.1 Successors and Assigns

. This Agreement is entered into for the benefit of the parties hereto and their
successors and permitted assigns. It shall be binding upon and shall inure to
the benefit of the parties, their successors and assigns. Senior Lender shall
have the right, without the necessity of any further consent or authorization by
Subordinated Lender, to sell, assign, securitize or grant participation in all,
or a portion of, Senior Lender's interest in the Senior Loan Documents, to other
financial institutions of Senior Lender's choice and on such terms as are
acceptable to Senior Lender in its sole discretion.



6.2 Subrogation

. No payment or distribution to Senior Lender pursuant to the provisions of this
Agreement shall entitle Subordinated Lender to exercise any rights of
subrogation in respect thereof prior to the Termination Date. After the
Termination Date, and provided that no payments are voidable, Subordinated
Lender shall be subrogated to the rights of Senior Lender to receive
distributions applicable to Senior Debt to the extent that distributions
otherwise payable to Subordinated Lender have been applied to the payment of
Senior Debt. A distribution made under this Agreement to Senior Lender, which
otherwise would have been made to Subordinated Lender, is not, as between
Subordinated Lender and Borrower, a payment by Borrower on the Subordinated
Debt.



6.3 Reinstatement

. The obligations of Subordinated Lender under this Agreement shall continue to
be effective, or be reinstated, as the case may be, if at any time any payment
in respect of any Senior Debt is rescinded or must otherwise be restored or
returned by Senior Lender by reason of any bankruptcy, reorganization,
arrangement, composition or similar proceeding or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Borrower or any substantial part of Borrower's property, or otherwise, all
as though such payment had not been made.



6.4 Notice

. Wherever this Agreement provides for notice to any party (except as expressly
provided to the contrary), it shall be given by messenger, facsimile, certified
U.S. mail with return receipt requested, or nationally recognized overnight
courier with receipt requested, effective when received or receipt rejected by
the party to whom addressed, and shall be addressed as follows, or to such other
address as the party affected may hereafter designate:



If to Senior Lender:

Keltic Financial Partners, LP

 

580 White Plains Road, Suite 610

 

Tarrytown, New York 10591

 

Attn: John P. Reilly, President and CEO

 

Fax: (914) 921-1154

With a copy to:

Stradley Ronon Stevens & Young, LLP

 

Woodland Falls Corporate Park

 

200 Lake Drive East, Suite 100

 

Cherry Hill, New Jersey 08002

 

Attn: Michael P. Bonner, Esquire

 

Fax: (856) 321-2415

If to Subordinated

 

Creditor:

Catherine F. Zugibe

 

One Angelus Drive

 

Garnerville, New York 10923

 

Fax: (845) 354-1333

 

6.5 Conflicts of Terms

. In the event of any conflict between any term, covenant or condition of this
Agreement and any term, covenant of the Subordinated Debt, or any document
executed in connection therewith or the indebtedness evidenced thereby, the
provisions of this Agreement shall control and govern.



6.6 Further Assurances

. Subordinated Lender and Borrower, at their own expense and at any time from
time to time, upon the written request of Senior Lender will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as Senior Lender reasonably may request for the purposes of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted.



6.7 Expenses

. Borrower will pay or reimburse Senior Lender, upon demand, for all its costs
and expenses in connection with the enforcement or preservation of any rights
under this Agreement, including, without limitation, fees and disbursements of
counsel to Senior Lender. Borrower will pay, indemnify, and hold Senior Lender
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions (whether sounding in contract, tort or on any other
ground), judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of, or in any other way arising out of or
relating to this Agreement or any action taken or omitted to be taken by any
Senior Lender with respect to any of the foregoing.



6.8 Legend. Subordinated Lender and Borrower will cause any promissory note
evidencing the Subordinated Debt to bear upon its face a legend referring to
this Agreement and indicating that such promissory note is subordinated as
provided herein.

6.9 Entire Agreement; Amendments

. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended or
modified orally but may be amended or modified only in writing, signed by all
parties hereto. No amendment or waiver of provision of this Agreement shall in
any event be effective unless it is in writing, making specific reference to
this Agreement and signed by the party against whom such waiver is sought to be
enforced.



6.10 No Third-Party Beneficiaries

. Notwithstanding anything contained herein to the contrary, no provision of
this Agreement is intended to benefit any party other than the signatories
hereto, nor shall any such provision be enforceable by any other party.



6.11 Termination

. This Agreement shall terminate upon the indefeasible payment in full of the
Senior Debt and termination of the Senior Loan Documents (such date being
referred to as the "Termination Date").



6.12 Subordinated Lender

. Each reference to "Subordinated Lender" shall be deemed to mean each
Subordinated Lender, individually and collectively, as the context requires.



6.13 Counterparts; Facsimile

. This Agreement may be executed in any number of counterparts (each of which
may be transmitted via facsimile or pdf), each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute one and the same agreement.



7. GOVERNING LAW; CONSENT TO JURISDICTION

.



(A) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York; provided, however, that if any of the
Collateral shall be located in any jurisdiction other than New York, the laws of
such jurisdiction shall govern the method, manner and procedure for foreclosure
of Senior Lender's lien upon such Collateral and the enforcement of Senior
Lender's other remedies in respect of such Collateral to the extent that the
laws of such jurisdiction are different from or inconsistent with the laws of
New York.

(B) AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND REGARDLESS OF ANY
PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF SUBORDINATED LENDER
OR SENIOR LENDER, SUBORDINATED LENDER HEREBY CONSENTS AND AGREES THAT ANY
FEDERAL OR STATE COURT LOCATED IN ANY COUNTY IN NEW YORK STATE, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN SUBORDINATED
LENDER AND SENIOR LENDER PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT; PROVIDED, HOWEVER, SENIOR LENDER MAY, AT
ITS OPTION, COMMENCE ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER APPROPRIATE
FORUM OR JURISDICTION TO OBTAIN POSSESSION OF OR FORECLOSE UPON ANY COLLATERAL,
TO OBTAIN EQUITABLE RELIEF OR TO ENFORCE ANY JUDGMENT OR ORDER OBTAINED BY
SENIOR LENDER AGAINST SUBORDINATED LENDER OR WITH RESPECT TO ANY COLLATERAL, TO
ENFORCE ANY OTHER RIGHT OR REMEDY UNDER THIS AGREEMENT OR TO OBTAIN ANY OTHER
RELIEF DEEMED APPROPRIATE BY SENIOR LENDER. SUBORDINATED LENDER EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND SUBORDINATED LENDER HEREBY WAIVES ANY OBJECTION
WHICH SUBORDINATED LENDER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
SUBORDINATED LENDER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS CONSENT TO
JURISDICTION PROVISION WITH ITS LEGAL COUNSEL, AND HAS MADE THIS WAIVER
KNOWINGLY AND VOLUNTARILY.

IN WITNESS WHEREOF

, the undersigned have executed this Agreement on the day and year first above
written.





 

/s/ Catherine F. Zugibe

 

Catherine F. Zugibe





 

KELTIC FINANCIAL PARTNERS, LP

By:

KELTIC FINANCIAL SERVICES LLC,

 

its general partner





By:

/s/ John P. Reilly

Name:

John P. Reilly

Title:

President and CEO





BRIDGE HEALTHCARE FINANCE, LLC

   

By:

/s/ Kim Gordon

Name:

Kim Gordon

Title:

Executive Vice President and Chief Credit Officer





BORROWER AGREEMENT

The undersigned, the Borrower mentioned in the foregoing Subordination and
Intercreditor Agreement, hereby acknowledges receipt of a copy thereof,
acknowledges that the Subordinated Debt mentioned therein is payable as stated
therein. Borrower shall make no payment of principal of or interest on the
Subordinated Debt, other than as expressly permitted under Section 2.2 of the
Subordination and Intercreditor Agreement.

Dated as of March 26, 2009

HUDSON TECHNOLOGIES COMPANY

   

By:

/s/ Brian F. Coleman

Name:

Brian F. Coleman

Title:

President and Chief Operating Officer

 

AGREEMENT AND CONSENT OF GUARANTORS



Each of the undersigned guarantors, intending to be legally bound, does hereby
(a) consent to the execution, delivery and performance of the within and
foregoing Subordination and Intercreditor Agreement and the granting of
subordinated liens by Borrower as referenced thereunder, and (b) confirm and
reaffirm, without setoff, counterclaim, deduction or other claim of avoidance of
any nature, the continuing effect of such guarantor's guaranty of the
Obligations after giving effect to the foregoing Agreement.



HUDSON TECHNOLOGIES, INC.

 

By: /s/ Brian F. Coleman

Name: Brian F. Coleman

Title: President

 

HUDSON HOLDINGS, INC.

 

By: /s/ Brian F. Coleman

Name: Brian F. Coleman

Title: President

Dated: March 26, 2009

 

